Gresham, J.,
(orally, after stating the facts as above.') I read from the Blinn specification:
“The great desideratum in all threshing-machines and separators is to arrest the straw after it leaves the threshing cylinder as speedily as possible, and to deliver it over to the grain separating devices in order to prevent it being thrown through or nearly through the machine, in order to effect perfect separation. ”
Blinn thus speaks of the then state of the art. He must be held to have had in mind the Westinghouse device, the Throp patent of April 18, 1876, and the Royer patents of September 7, 1875, and June 20, 1876. A skilled mechanic, with the Westinghouse machine and these patents before him, could have made the improvement which is described in the Blinn patent. The old machines contained a cylinder, a concave plate, and a grate, two beaters, one in front and one in rear, and a vibrating carrier, acting in co-operation, substantially as the same elements are combined and act in the Blinn machine. Neither the slight change that Blinn made in the incline of the grate, nor in the location near it and the cylinder of the beater, involved invention. Indeed, Blinn did little more than take the beater as he found it in the Throp machine, and put it in the Royer machine. While the latter, thus improved, is perhaps superior to the Throp and other machines, the improvement involved no invention. Finding and judgment for defendants.